In People v Cruz (181 AD2d 906), this Court vacated the defendant’s sentence and remitted the matter to the Supreme Court, Kings County, based on the court’s failure to conduct a hearing pursuant to CPL 400.15 (5). Upon remittitur, the defendant elected to appear pro se at both the hearing and his subsequent resentencing. The defendant now claims that the *611Supreme Court erred in permitting him to proceed pro se. We reject the defendant’s contention. A defendant in a criminal case may invoke the right to defend pro se provided: (1) the request is unequivocal and timely asserted, (2) there has been a knowing and intelligent waiver of the right to counsel, and (3) the defendant has not engaged in conduct which would prevent the fair and orderly exposition of the issues. When the right is timely interposed, the trial court should conduct a thorough inquiry to determine whether the waiver was made intelligently and voluntarily (see, People v Smith, 68 NY2d 737; People v McIntyre, 36 NY2d 10; see also, Farretta v California, 422 US 806). We are satisfied that these criteria have been met. Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.